IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                        STATE V. NEMEIKSIS


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                                  STATE OF NEBRASKA, APPELLEE,
                                                  V.

                              CASSANDRA R. NEMEIKSIS, APPELLANT.


                               Filed April 17, 2018.    No. A-17-962.


       Appeal from the District Court for Lancaster County: DARLA S. IDEUS, Judge. Affirmed.
       Joy Shiffermiller, of Shiffermiller Law Office, P.C., L.L.O., for appellant.
       Douglas J. Peterson, Attorney General, and Melissa R. Vincent for appellee.


       MOORE, Chief Judge, and RIEDMANN and ARTERBURN, Judges.
       MOORE, Chief Judge.
                                         INTRODUCTION
        Cassandra R. Nemeiksis appeals from her plea-based conviction in the district court for
Lancaster County for delivery or possession with intent to deliver methamphetamine. On appeal,
she asserts only that she received ineffective assistance of counsel. For the reasons set forth herein,
we affirm.
                                          BACKGROUND
        The State filed a criminal complaint in the county court for Lancaster County on May 6,
2016, charging Nemeiksis with possession with intent to deliver methamphetamine, 28 to 139
grams, in violation of Neb. Rev. Stat. 28-416(10)(b) (Reissue 2016), a Class IC felony. Following
a preliminary hearing, the case was bound over to district court. On September 1, the State filed
an information in the district court charging Nemeiksis with the same offense alleged in the
complaint.



                                                 -1-
        On January 19, 2017, Nemeiksis filed a motion to suppress all evidence gathered as a result
of the stop of the vehicle, the seizure of her person, and her arrest. A hearing on the motion was
scheduled for May 2.
        At a hearing on April 12, 2017, Nemeiksis appeared with counsel before the district court
and waived her rights to a speedy trial and to a jury trial in three separate cases--this case and two
other cases (both of which involved Class IV felony charges). The court accepted Nemeiksis’
waivers in all three cases. Nemeiksis’ attorney also asked the court to set the present case “for
entry of plea in about six weeks,” which the court did, and informed the court that Nemeiksis
would be withdrawing her motion to suppress.
        On June 5, 2017, a plea hearing was held before the district court. Nemeiksis appeared with
counsel. The parties advised the court that the State would file an amended information, charging
Nemeiksis with delivery or possession with intent to deliver methamphetamine, a reduction of the
original charge to a Class II felony based on drug quantity. In exchange for Nemeiksis’ plea of
guilty or no contest to the amended information, the State would then dismiss the other two
pending cases against her. Nemeiksis was arraigned on the amended information, and she indicated
her understanding of the charge and the possible penalties. The court accepted Nemeiksis’ waiver
of a preliminary hearing.
        Nemeiksis pled no contest to the charge of the amended information. The district court
advised her of the rights she would be waiving by entering her plea, and Nemeiksis indicated her
understanding and voluntary waiver of those rights. The court also discussed the consequences of
her plea, including further advisement of the possible penalties, and Nemeiksis again indicated her
understanding. The court then asked Nemeiksis whether she had discussed with her attorney the
charge, the possible defenses, what the State would need to prove in order to convict her, whether
she had told her attorney everything she knew about the case, and whether she was satisfied with
her attorney’s performance. Nemeiksis responded affirmatively to the court’s inquiries.
        The State provided the following factual basis for Nemeiksis’ plea:
                On or about May 4, 2016, [a trooper] with the Nebraska State Patrol observed a
        vehicle operating with no front license plate. A traffic stop was conducted and the
        passenger of the vehicle was identified as Cassand[ra] Nemeiksis, the defendant before the
        court, and she was taken into custody pursuant to a warrant not related to this offense. And
        the driver was also taken into custody.
                An inventory search of the vehicle was conducted and a purse was located on the
        passenger seat. Inside of the purse the trooper located a candy box containing a plastic
        baggy containing methamphetamine. Through the course of the investigation it was unclear
        who the purse belonged to, ultimately the driver of the vehicle did . . . state that the purse
        contained items belonging to both of them and they shared the purse.
                That the substance was sent to the Nebraska State Patrol Crime Laboratory and the
        report generated August 4, 2016, confirmed that the baggy did in fact contain
        methamphetamine and was weighed and tested for purity and did show 54 grams of
        methamphetamine actual in that and that based on trooper’s training and experience,
        believed that to be beyond personal use and that amount that of a dealer amount.
                All these events occurred in Lancaster County, State of Nebraska.



                                                -2-
The district court then accepted Nemeiksis’ plea and found her guilty of the charge set forth in the
amended information.
        Following a sentencing hearing on August 16, 2017, the district court sentenced Nemeiksis
to imprisonment for a period of 4 to 6 years to run consecutive to any other sentence she was
currently serving. The court gave Nemeiksis credit for 2 days of time served.
                                   ASSIGNMENTS OF ERROR
         Nemeiksis asserts, restated, that she received ineffective assistance of counsel as her
counsel was ineffective in (1) failing to follow through with the motion to suppress which she
filed, (2) failing to file a plea in abatement because there was insufficient evidence that Nemeiksis
was in possession of the controlled substance, and (3) counseling Nemeiksis to enter a plea.
                                    STANDARD OF REVIEW
       Whether a claim of ineffective assistance of trial counsel may be determined on direct
appeal is a question of law. State v. Lane, 299 Neb. 170, 907 N.W.2d 737 (2018). In reviewing
claims of ineffective assistance of counsel on direct appeal, an appellate court decides only whether
the undisputed facts contained within the record are sufficient to conclusively determine whether
counsel did or did not provide effective assistance and whether the defendant was or was not
prejudiced by counsel’s alleged deficient performance. Id.
                                            ANALYSIS
         The fact that an ineffective assistance of counsel claim is raised on direct appeal does not
necessarily mean that it can be resolved. State v. Lane, supra. The determining factor is whether
the record is sufficient to adequately review the question. Id. An ineffective assistance of counsel
claim will not be addressed on direct appeal if it requires an evidentiary hearing. State v. Nolt, 298
Neb. 910, 906 N.W.2d 309 (2018). We conclude that the record is sufficient to address all of
Nemeiksis’ ineffective assistance claims.
         To prevail on a claim of ineffective assistance of counsel, the defendant must show that his
or her counsel’s performance was deficient and that this deficient performance actually prejudiced
the defendant’s defense. State v. Glass, 298 Neb. 598, 905 N.W.2d 265 (2018). The two prongs of
the test governing a claim of ineffective assistance of counsel, deficient performance and prejudice,
may be addressed in either order. State v. Alarcon-Chavez, 295 Neb. 1014, 893 N.W.2d 706
(2017). The entire ineffectiveness analysis is viewed with a strong presumption that counsel’s
actions were reasonable. Id.
         In a plea context, deficiency depends on whether counsel’s advice was within the range of
competence demanded of attorneys in criminal cases. State v. Haynes, 299 Neb. 249, 908 N.W.2d
40 (2018). The prejudice requirement in a plea context is satisfied if the defendant shows a
reasonable probability that but for the errors of counsel, the defendant would have insisted on
going to trial rather than pleading guilty. Id. In determining the prejudice component of alleged
ineffective assistance of counsel in a plea context, the likelihood of the defense’s success had the
defendant gone to trial should be considered along with other factors, such as the likely penalties




                                                -3-
the defendant would have faced if convicted at trial, the relative benefit of the plea bargain, and
the strength of the State’s case. Id.
        Nemeiksis argues that her trial counsel should have proceeded with the motion to suppress,
should have filed a plea in abatement, and should not have counseled Nemeiksis to enter a plea
prior to seeking these remedies. She argues that her attorney’s performance was deficient and that
she was prejudiced by that deficient performance.
        Specifically, with respect to the motion to suppress, Nemeiksis argues that the motion had
merit and that if her trial counsel had proceeded with the motion, she would have gone to trial or
the charges against her would have been dismissed. Nemeiksis argues that the motion to suppress
“was colorable, given the officer’s interrogation without [Miranda] and his search of the purse and
the evidence suppressed is of high merit to the government’s case.” Brief for appellant at 17.
        Our review of the undisputed facts in the record conclusively show that Nemeiksis’ motion
to suppress would not have succeeded. The officer properly stopped the driver’s vehicle for
operating without a front license plate. See State v. Richardson, 17 Neb. App. 388, 763 N.W.2d
420 (2008) (traffic violation with respect to display of front license plate gave officer probable
cause to stop vehicle). Nemeiksis then was arrested pursuant to a warrant, and she does not allege
facts showing the warrant was issued without probable cause. See State v. Wenke, 276 Neb. 901,
758 N.W.2d 405 (2008) (where arrest is pursuant to warrant, validity of arrest turns on whether
court had probable cause to issue arrest warrant).
        The record shows that Nemeiksis withdrew her motion to suppress at least in part to secure
the benefits of the generous plea agreement, which reduced the charge to which she pled in this
case, eliminating a potential 5-year mandatory minimum sentence, and which resulted in the
dismissal of two other cases involving Class IV felony charges. See Neb. Rev. Stat. § 28-105
(Supp. 2017). She does not assert that the State’s plea offer would have still been available to her
had she first pursued disposition of her motion to suppress. The record at the plea hearing reflects
her understanding that by pleading no contest she was waiving her right to “a separate hearing” to
have the court determine whether any evidence taken from her by law enforcement was taken
lawfully and her affirmative waiver of that right. See State v. McLeod, 274 Neb. 566, 741 N.W.2d
664 (2007) (finding no ineffective assistance where defendant advised during plea hearing that
right to obtain disposition of pending suppression motion would be waived and defendant
affirmatively accepted plea agreement with that knowledge). Nemeiksis cannot show that she was
prejudiced by her trial counsel’s failure to proceed with the motion to suppress. Her arguments to
the contrary are without merit.
        Next, Nemeiksis argues that her trial counsel should have filed a plea in abatement.
Specifically, she argues that her trial counsel failed to contest the county court’s determination at
the preliminary hearing before the case was bound over to district court that she was in possession
of the methamphetamine recovered during the traffic stop. She argues that there was no evidence
that she constructively possessed the drugs and that the case would not have proceeded if her trial
counsel had filed a plea in abatement.
        The purpose of a preliminary hearing is to ascertain whether a crime was committed and
whether there is probable cause to believe the accused committed it. State v. Nesbitt, 264 Neb. 612,
650 N.W.2d 766 (2002). A plea in abatement is used to challenge the sufficiency of the evidence



                                                -4-
at a preliminary hearing; to resist a challenge by a plea in abatement, the evidence received need
show only that a crime was committed and that there is probable cause to believe that the accused
committed it. See State v. Lasu, 278 Neb. 180, 768 N.W.2d 447 (2009). The test at a preliminary
hearing is not whether guilt is established beyond a reasonable doubt, but, rather, whether evidence
is adduced that shows a crime was committed and that there is probable cause to believe that the
accused committed the crime. State v. Rossbach, 264 Neb. 563, 650 N.W.2d 242 (2002). Any error
in ruling on a plea in abatement is cured by a subsequent finding at trial of guilt beyond a
reasonable doubt which is supported by sufficient evidence. State v. Green, 287 Neb. 212, 842
N.W.2d 74 (2014).
        In this case, a plea in abatement was not filed, but any inadequacy in the evidence presented
at the preliminary hearing before the case was bound over from county court to district court was
cured by the district court’s subsequent finding of a sufficient factual basis to support a finding
beyond a reasonable doubt that Nemeiksis was guilty of the crime charged in the amended
information. Nemeiksis does not challenge the finding of a sufficient factual basis, and the record
nevertheless supports the court’s finding. The factual basis provided at the plea hearing shows that
Nemeiksis was in joint possession of a distribution quantity of methamphetamine and was thus
sufficient to support her plea. See § 28-416. Accordingly, Nemeiksis cannot show that her trial
counsel’s performance was deficient in failing to file a plea in abatement. Her assertions to the
contrary are without merit.
        Finally, Nemeiksis asserts that trial counsel was ineffective in counseling her to enter a
plea. In support of this assignment of error, she only argues that her attorney should not have
counseled her to enter a plea prior to seeking the remedies of a motion to suppress and a plea in
abatement. We have already determined that she cannot show that she was prejudiced by her trial
counsel’s failure to proceed with the motion to suppress or that her trial counsel’s performance
was deficient in failing to file a plea in abatement. We decline to address this assignment of error
further. An appellate court is not obligated to engage in an analysis that is not necessary to
adjudicate the case and controversy before it. State v. Nolt, 298 Neb. 910, 906 N.W.2d 309 (2018).
                                          CONCLUSION
      Nemeiksis has not shown that she received ineffective assistance of trial counsel.
Accordingly, her conviction and sentence are affirmed.
                                                                             AFFIRMED.




                                                -5-